DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 118) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed on 11 March 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (e.g., written opinion).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed not being considered.  See 37 CFR 1.97(i).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 20, 32, and 37 is/are objected to because of the following informalities:
(a) in claim 20, “in-to” on line 20 should probably be --into--;
(b) in claim 20, “in-tensity” on line 27 should probably be --intensity--;
(c) in claim 32, “sub-stance” on line 2 should probably be --substance--;
(d) in claim 37, “encom-passing” on line 7 should probably be --encompassing--; and
(e) in claim 37, “in-tensity” on line 9 should probably be --intensity--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 20-32 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al. (US 2002/0131618) in view of Giering et al. (US 2008/0116272).
	In regard to claims 20 and 23-25, Ahlers et al. disclose a value document system, comprising at least a first value document and a second value document,
(a) the first value document (e.g., “… different secured documents measured consecutively …” in paragraph 61) comprising a security feature composed of a combination of at least a first and a second luminescent substance (e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) … signal, in turn, can easily be varied, for example, by doping the fluorescent material with Yb and Tm. The invention offers a forgery-proof capability of identifying the nominal value of the secured document or the nature of the document …” in paragraphs 24 and 25),
(a.i) the first luminescent substance of the security feature of the first value document being a luminescent substance of a first substance class (e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) … signal, in turn, can easily be varied, for example, by doping the fluorescent material with Yb and Tm. The invention offers a forgery-proof capability of identifying the nominal value of the secured document or the nature of the document …” in paragraphs 24 and 25);
e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) … signal, in turn, can easily be varied, for example, by doping the fluorescent material with Yb and Tm. The invention offers a forgery-proof capability of identifying the nominal value of the secured document or the nature of the document …” in paragraphs 24 and 25);
(a.iii) the first and the second luminescent substance of the security feature of the first value document having emission spectra (e.g., “… several emission lines are determined, as shown, for example, by means of lines 35 and 36 in FIG. 3 …” in paragraph 65);
(a.iv) the first and the second luminescent substance of the security feature of the first value document being jointly excitable at one wavelength (e.g., “… laser excitation 34 takes place at a particular wavelength λ1 …” in paragraph 54);
(a.v) the first and the second luminescent substance of the security feature of the first value document having a decay time of less than 5 ms (e.g., “… rapid decay time (such as 0.01-1 ms) are used in order to permit detection at the high speeds desired …” in paragraph 20); and
(a.vi) the first and second luminescent substance of the security feature of the first value document being formed in such a way that the primary emission range of their emission spectra is dividable into two different, directly adjacent spectral ranges, namely a first and a second spectral range (e.g., “… several emission lines are determined, as shown, for example, by means of lines 35 and 36 in FIG. ” in paragraph 65), which have a width of at least 50 nm and a maximum of 500 nm (e.g., “… optical head 17 may be configured in such a manner that the filters and/or mirrors and/or lattices, described above, only transmit the signals of a particular wavelength range with a width, for example, of 100 nm …” in paragraph 56);
(b) the second value document (e.g., “… different secured documents measured consecutively …” in paragraph 61) comprising a security feature having at least a first luminescent substance from the first substance class or from the second substance class (e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) … signal, in turn, can easily be varied, for example, by doping the fluorescent material with Yb and Tm. The invention offers a forgery-proof capability of identifying the nominal value of the secured document or the nature of the document …” in paragraphs 24 and 25) having a decay time of less than 5 ms (e.g., “… rapid decay time (such as 0.01-1 ms) are used in order to permit detection at the high speeds desired …” in paragraph 20), whose emission is at least partially in at least one of the adjacent spectral ranges A, B (e.g., “… several emission lines are determined, as shown, for example, by means of lines 35 and 36 in FIG. 3 …” in paragraph 65); and
(c) the security feature of the first value document having a different intensity ratio of the emission, a different decay time ratio and/or a different decay time sum in the two adjacent spectral ranges A, B compared with the security feature of the second value document (e.g., “… as used herein, … "authenticity" is meant to encompass value, type or other characteristic of a secured document, as well as the genuineness of a document or thing … basis of all of the methods presented here for identifying the authenticity of distinguishing authenticity elements on secured documents is the realization that the rise time and/or decay times, ” in paragraphs 4, 64, and 65).
While Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the first substance class’s “photoluminophores” comprise doped garnet structures having emission spectra partially overlapping the emission spectra of doped rare earth oxysulfides, doped rare earth-phosphates and doped rare earth vanadates within the second substance class’s “photoluminophores”, wherein the first and second luminescent substances in the security feature of the first value document and the first luminescent substance of the security feature of the second value document having, as emission centers, the rare earths Nd, Yb or Er as the dopant, wherein the luminescent substances of the first substance class are selected from doped yttrium aluminum garnets (YAG), lutetium aluminum garnets (Lu-AG), gadolinium gallium garnets (GGG), gadolinium scandium gallium garnets (GSGG), yttrium scandium gallium garnets (YSGG), calcium niobium gallium garnets (CNGG), gadolinium scandium aluminum garnets (GSAG), calcium lithium niobium gallium garnets (CLNGG), transition-metal-containing garnet structures, yttrium iron garnets (YIG) or mixed variants of these garnet structures, and wherein the luminescent substances of photoluminophores” are well known in the art (e.g., see “… increase the falsification security of bank notes or other security documents …  at least two luminescent materials whose emission and/or excitation spectra differ and whose response signals are spectrally adjacent … luminescent substances having a luminophore in a matrix … luminophores are particularly preferably rare earth elements, e.g. La, Ce, Pr, Nd, Sm, Eu, Gd, Th, Dy, Ho, Er, Tm, Yb, Lu … matrices are in particular inorganic host lattices, such as YAG, ZnS, YAM, YAP, AlPO5 zeolite, Zn2SiO4, YVO4, CaSiO3, KMgF3, Y2O2S, La2O2S, Ba2P2O7, Gd2O2S, NaYW2O6, SrMoO4, MgF2, MgO, CaF2, Y3GasO12, KY(WO4)2, SrAl12O19, ZBLAN, LiYF4, YPO4, GdBO3, BaSi2O5, SrBeO7, etc. …” in paragraphs 14, 37, 72, 73, and 77 of Giering et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., “… increase the falsification security of bank notes or other security documents …  at least two luminescent materials whose emission and/or excitation spectra differ and whose response signals are spectrally adjacent … luminescent substances having a luminophore in a matrix … luminophores are …  Nd, … Er, … Yb … matrices are … YAG, … YVO4, … Y2O2S, 2O2S, … Gd2O2S, … YPO4 …”) for the unspecified “photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising doped YAG structures having emission spectra partially overlapping the emission spectra of doped lanthanum oxysulfides, doped yttrium phosphates and doped yttrium vanadates with Nd, Yb or Er as the dopant) as the unspecified “photoluminophores” of Ahlers et al.
	In regard to claim 21 which is dependent on claim 20, Ahlers et al. also disclose that the intensity ratio of the emission being the quotient of the total intensity in the first spectral range and the total intensity in the second spectral range (e.g., “… evaluating unit determines the area under the respective emission lines as a measure of the intensity of the respective line. After that, the ratio of the intensities of two selected lines is formed and compared with a nominal intensity ratio, which is stored in the database. Correspondence with the nominal intensity ratio value can be an additional criterion for identifying "authenticity" …” in paragraph 65).
	In regard to claim 22 which is dependent on claim 20, Ahlers et al. also disclose that the different intensity ratios of the emission in the spectral ranges A, B of, in each case, the first and second value document being assigned to a coding of the security feature and/or a value document identifier of the first and/or second value document (e.g., “… evaluating unit determines the area under the respective emission lines as a measure of the intensity of the respective line. After that, the ratio of the intensities of two selected lines is formed and compared with a nominal intensity ratio, which is stored in the database. Correspondence with the nominal intensity ratio value can be an additional criterion for identifying "authenticity" …” in paragraph 65).
26 which is dependent on claim 20, while Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the degree of overlap of the partially overlapping emission spectra being greater than 5% and less than 80%.  However, “photoluminophores” are well known in the art (e.g., see the ~450 nm to ~500 nm overlap between the ~450 nm peak of a first luminescent emission and the ~500 nm peak of a second luminescent emission in 
    PNG
    media_image1.png
    1255
    1660
    media_image1.png
    Greyscale
 of Giering et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., comprising photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising overlap degree of the partially overlapping emission spectra being greater than 5% and less than 80%) as the unspecified “photoluminophores” of Ahlers et al.
	In regard to claim 27 which is dependent on claim 20, Ahlers et al. also disclose that the security feature of the second value document comprising a combination of the first luminescent substance from the first substance class with a second luminescent substance from the second substance class or comprising a combination of the first luminescent substance from the second substance class with a second luminescent substance from the first substance class, the first and second luminescent substances of the second value document:  (i) having emission spectra (e.g., “… rapid decay time (such as 0.01-1 ms) are used in order to permit detection at the high speeds desired …” in paragraph 20); (ii) being jointly excitable at one wavelength(e.g., “… laser excitation 34 takes place at a particular wavelength λ1 …” in paragraph 54); and (iii) each having a decay time of less than 5 ms (e.g., “… rapid decay time (such as 0.01-1 ms) are used in order to permit detection at the high speeds desired …” in paragraph 20).  While Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the first substance class’s “photoluminophores” have emission spectra partially overlapping the emission spectra of the second substance class’s “photoluminophores”.  However, “photoluminophores” are well e.g., see “… increase the falsification security of bank notes or other security documents …  at least two luminescent materials whose emission and/or excitation spectra differ and whose response signals are spectrally adjacent … luminescent substances having a luminophore in a matrix … luminophores are particularly preferably rare earth elements, e.g. La, Ce, Pr, Nd, Sm, Eu, Gd, Th, Dy, Ho, Er, Tm, Yb, Lu … matrices are in particular inorganic host lattices, such as YAG, ZnS, YAM, YAP, AlPO5 zeolite, Zn2SiO4, YVO4, CaSiO3, KMgF3, Y2O2S, La2O2S, Ba2P2O7, Gd2O2S, NaYW2O6, SrMoO4, MgF2, MgO, CaF2, Y3GasO12, KY(WO4)2, SrAl12O19, ZBLAN, LiYF4, YPO4, GdBO3, BaSi2O5, SrBeO7, etc. …” in paragraphs 14, 37, 72, 73, and 77 of Giering et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., “… increase the falsification security of bank notes or other security documents …  at least two luminescent materials whose emission and/or excitation spectra differ and whose response signals are spectrally adjacent … luminescent substances having a luminophore in a matrix … luminophores are …  Nd, … Er, … Yb … matrices are … YAG, … YVO4, … Y2O2S, La2O2S, … Gd2O2S, … YPO4 …”) for the unspecified “photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising doped YAG structures having emission spectra partially overlapping the emission spectra of doped lanthanum oxysulfides, doped yttrium phosphates and doped yttrium photoluminophores” of Ahlers et al.
	In regard to claim 28 which is dependent on claim 20, Ahlers et al. also disclose that the first and second luminescent substances in the security feature of the first value document, as well as the first and, if present, second luminescent substance of the second value document being jointly excitable at one wavelength (e.g., “… laser excitation 34 takes place at a particular wavelength λ1 …” in paragraph 54).
	In regard to claim 29 which is dependent on claim 20, Ahlers et al. also disclose that the first or second luminescent substance of the security feature of the first value document using the same matrix as the first luminescent substance or the, if applicable, second luminescent substance of the security feature of the second value document (e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) …” in paragraph 24).
	In regard to claim 30 which is dependent on claim 20, Ahlers et al. also disclose that the first and second luminescent substance of the security feature of the first value document using the same matrices as the first luminescent substance and second luminescent substance of the security feature of the second value document (e.g., “… Yttrium and/or lanthanum can also be used proportionately as the basic lattice (host lattice material, matrix material) …” in paragraph 24).
	In regard to claim 31 which is dependent on claim 20, Ahlers et al. also disclose that the first and second luminescent substance of the security feature of the first value document and the first luminescent substance of the second value document using the same rare earth as the emission center (e.g., “… decay times can be varied. In particular, it is ” in paragraph 30).
	In regard to claim 32 which is dependent on claim 20, Ahlers et al. also disclose that the respective decay time of the first and second luminescent substance of the security feature of the first value document and of the first and, if applicable, second luminescent substance of the security feature of the second value document is at least 0.05 ms (e.g., “… rapid decay time (such as … 1 ms) are used in order to permit detection at the high speeds desired …” in paragraph 20).
	In regard to claim 36 which is dependent on claim 20, Ahlers et al. also disclose that the coding or identifier of the first and second value document correspond to one denomination and/or one value each (e.g., “… secured document with the signal S3 is authentic and corresponds to a certain nominal value which has been assigned to the M3 pattern. The secured document with the S5 signal is authentic and corresponds to a certain nominal value which has been assigned to the M5 pattern …” in paragraph 60).
	In regard to claim 37, the cited prior art is applied as in claim 20 above.  Ahlers et al. also disclose a method for identifying a value document of the value document system, comprising the steps:
(a) exciting the first and, if present, second luminescent substance of the security feature (e.g., “… laser excitation 34 takes place at a particular wavelength λ1 …” in paragraph 54);
e.g., “… as used herein, … "authenticity" is meant to encompass value, type or other characteristic of a secured document, as well as the genuineness of a document or thing … basis of all of the methods presented here for identifying the authenticity of distinguishing authenticity elements on secured documents is the realization that the rise time and/or decay times, (especially the rise time) of the detected radiation is a significant characteristic of the authenticity element … several emission lines are determined, as shown, for example, by means of lines 35 and 36 in FIG. 3. Subsequently, the evaluating unit determines the area under the respective emission lines as a measure of the intensity of the respective line. After that, the ratio of the intensities of two selected lines is formed and compared with a nominal intensity ratio, which is stored in the database. Correspondence with the nominal intensity ratio value can be an additional criterion for identifying "authenticity" …” in paragraphs 4, 64, and 65); and
(c) identifying a value document class from the security feature based on the determined one or more decay times and/or intensities and/or intensity ratios and/or decay time ratios of the primary emission range (e.g., “… "authenticity" is meant to encompass value, type … ratio of the intensities of two selected lines is formed and compared with a nominal intensity ratio, which is stored in the database. Correspondence with the nominal intensity ratio value can be an additional criterion for identifying "authenticity" …” in paragraphs 4 and 65).
38, the cited prior art is applied as in claim 20 above.  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the first and luminescent substances comprise a luminescent substance set for manufacturing the value document system.
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al. in view of Giering et al. as applied to claim(s) 20 above, and further in view of Le Mercier et al. (US 2007/0295116).
	In regard to claim 33 which is dependent on claim 20, while Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the first and second luminescent substance of the security feature of the first value document differ in their decay time by less than 10%.  However, “photoluminophores” are well known in the art (e.g., see “… method for authenticating a material, which is characterized in that the material is subjected to an excitation and it is observed if the material produces at least two light emissions, the respective wavelengths and decay times of the emission being different … second phosphor (of the type of those described in respect of the second embodiment) which emits only in a single wavelength and is capable, after excitation, of emitting light, the wavelength and decay time of the emission being different than the wavelengths and the decay times of the emissions of the first phosphor … embodiments described above, the difference between the decay times of the excited states may vary over a wide range, but this is not critical. However, this difference must be large enough to be able to be detected by known systems, preferably systems that are not too costly or too sophisticated to use. To give an example, the phosphors may be chosen in such a way that the various emission decay times are in a τ1/τ2 or τ’1/τ’2 ratio of generally at most 10-1 …” in paragraphs 10, 40, and 41 of  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., “… phosphors may be chosen in such a way that the various emission decay times are in a τ1/τ2 or τ’1/τ’2 ratio of generally at most 10-1 …”) for the unspecified “photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising photoluminophore decay time differences of less than 10%) as the unspecified “photoluminophores” of Ahlers et al.
	In regard to claim 34 which is dependent on claim 20, while Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the first and second luminescent substance of the security feature of the first value document differ in decay time by 10% to 50% with respect to the shortest individual decay time of the luminescent substances.  However, “photoluminophores” are well known in the art (e.g., see “… method for authenticating a material, which is characterized in that the material is subjected to an excitation and it is observed if the material produces at least two light emissions, the respective wavelengths and decay times of the emission being different … second phosphor (of the type of those described in respect of the second embodiment) which emits only in a single wavelength and is 1/τ2 or τ’1/τ’2 ratio of generally at most 10-1 …” in paragraphs 10, 40, and 41 of Le Mercier et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., “… phosphors may be chosen in such a way that the various emission decay times are in a τ1/τ2 or τ’1/τ’2 ratio of generally at most 10-1 …”) for the unspecified “photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising photoluminophore decay time differences of 10%) as the unspecified “photoluminophores” of Ahlers et al.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al. in view of Giering et al. as applied to claim(s) 20 above, and further in view of Roth (US 2007/0145293).
35 which is dependent on claim 20, while Ahlers et al. also disclose (paragraph 26) that alternatively, “… photoluminophores, cathodoluminophores or electroluminophores may be used …”, the system of Ahlers et al. lacks an explicit description that the first and second luminescent substance of the security feature of the first value document differ in decay time by at least 50% with respect to the shortest individual decay time of the luminescent substances.  However, “photoluminophores” are well known in the art (e.g., see “… method of validating secure tags … signature may be derived from the presence or absence of emission at one or more wavelengths; the presence or absence of a peak in emission at one or more wavelengths; the number of emission peaks within all or a portion of the electromagnetic spectrum comprising, for example, ultraviolet radiation to infrared radiation (e.g., approximately 10 nm to 1 mm, but a typical usable range may be 180 nm to 3000 nm); the rate of change of emission versus wavelength, and additional derivatives thereof; rate of change of emission versus time, and additional derivatives thereof; absolute or relative intensity of emission at one or more wavelengths; the ratio of an intensity of one emission peak to an intensity of another emission peak or other emission peaks; the shape of an emission peak; the width of an emission peak; or such like … decay time for Dysprosium tags is more than double that for Europium tags …” in paragraphs 19, 20, 53 of Roth).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional photoluminophores (e.g., “… decay time for Dysprosium tags is more than double that for Europium tags …”) for the unspecified photoluminophores” of Ahlers et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional photoluminophores (e.g., comprising dopants with decay time difference of at least 50%) as the unspecified “photoluminophores” of Ahlers et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884